Chapman, J.
The fact that the testimony of a witness is contradicted does not authorize the party calling him to offer *484evidence that his general reputation for truth is good. Such evidence is admissible only when the opposite side has attempted to impeach his general reputation. Russell v. Coffin, 8 Pick. 142. Jackson v. Etz, 5 Cow. 320. An exception to this rule exists in England, in the case of a deceased witness to a will. Evidence of his good character is admitted, even though none has been offered to impeach it. Provis v. Reed, 5 Bing. 435. The evidence in this case was properly excluded.
The authorities cited for the defendant to the point that a party may sometimes offer evidence of his own good character are not applicable to this case. Joseph W. Tufts, Jr., was not a party; he was only a witness. The fact that his fraudulent act was alleged, did not alter his relation to this case, so as to change the rule of evidence in respect to him. Where goods are obtained by fraud, the vendor may reclaim them against all persons except a bona fide purchaser without notice. An officer who takes them in behalf of creditors by legal process does not come within the exception. The cases cited by the plaintiffs’ counsel establish this point; and see also Rowley v. Bigelow, 12 Pick. 312; Bussing v. Rice, 2 Cush. 48. Exceptions overruled.